Citation Nr: 1030110	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-10 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a lumbosacral strain.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for gastritis.

5.  Entitlement to service connection for upper extremity 
parasthesias.

6.  Entitlement to service connection for a bilateral wrist 
strain.

7.  Entitlement to service connection for big toe fractures.

8.  Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) from 
a December 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, that, in 
part, denied the issues on appeal.

The Veteran was scheduled to testify at a personal hearing at the 
RO in April 2010 but the hearing was postponed and his service 
representative has requested that he be rescheduled for a 
personal hearing at the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.



REMAND

In April 2007, the Veteran submitted a substantive appeal to the 
Board via VA Form 9, requesting to testify at the local RO office 
before a Veterans Law Judge. See 38 C.F.R. § 20.700 (2009).

The scheduled April 2010 hearing was apparently postponed, and 
the service representative in his July 2010 presentation has 
requested that the Veteran's hearing be rescheduled.  Due process 
considerations mandate that the Board may not proceed with review 
of the claim on appeal without affording the claimant an 
opportunity for the requested hearing.  Therefore, a remand is 
required for the scheduling of a travel board hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2009).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board 
hearing at the RO, in accordance with the 
procedures set forth at 38 C.F.R. § 
20.700(a), 20.704(a).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
V.L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. § 
20.1100(b) (2009).


